Citation Nr: 9912126	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-30 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	G. Mark Garrison, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from March 1944 to January 1946.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1994 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that the appellant, the veteran's surviving spouse, 
was not entitled to accrued benefits because no benefits were 
due the veteran at the time of his death.  The appellant has 
perfected an appeal of that decision.  The case file was 
subsequently transferred to the RO in Cheyenne, Wyoming, 
because the appellant currently resides in that area.

In her July 1994 substantive appeal the appellant requested a 
hearing before a member of the Board at the RO.  The case was 
previously before the Board in April 1996, at which time it 
was remanded in order to provide the appellant the requested 
hearing.  The appellant and her representative appeared at a 
hearing before the RO Hearings Officer in May 1997, during 
which the representative stated that the appellant wanted to 
provide evidence at a hearing before the Board if the claimed 
benefits continued to be denied.  The appellant was 
apparently scheduled to appear at a hearing before a member 
of the Board in October 1997, and in October 1997 her 
daughter reported that she was hospitalized and would not be 
able to appear for the hearing, and asked that the hearing be 
rescheduled.  A copy of the notice informing the appellant of 
the scheduled hearing is not in file, and it is not known 
whether the appellant's representative was informed of the 
scheduled hearing.

Although the appellant requested that the hearing before a 
member of the Board be rescheduled, the case file was 
returned to the Board without the hearing having been 
rescheduled.  To ensure full compliance with due process 
requirements, the case is again REMANDED to the RO for the 
following development:

The RO should schedule a hearing before a 
member of the Board at the RO, and timely 
inform the appellant and her 
representative of the scheduled hearing.  
A copy of the notice informing the 
appellant and her representative of the 
scheduled hearing should be included in 
the claims file.

The case should then be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


